    Case: 1:20-cr-00812 Document #: 26 Filed: 12/02/20 Page 1 of 4 PageID #:138




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA
                                                No. 20 CR 812
             v.
                                                Judge Harry D. Leinenweber
MICHAEL MCCLAIN,
ANNE PRAMAGGIORE,
JOHN HOOKER, and
JAY DOHERTY


               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed oral motion of the government, pursuant to Fed. R. Crim. P.

16(d), it is hereby ORDERED:

      1.     All of the materials provided by the United States in preparation for, or in

connection with, any stage of the proceedings in this case (collectively, “the materials”)

are subject to this Protective Order and may be used by defendants and defendants=

counsel (defined as counsel of record in this case) solely in connection with the defense

of this case, and for no other purpose, and in connection with no other proceeding,

without further order of this Court.

      2.     Defendants and defendants’ counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed or otherwise enlisted to assist directly in the defense, persons who are

interviewed as potential witnesses, counsel for potential witnesses, and other persons

to whom the Court may authorize disclosure (collectively, “authorized persons”).

Potential witnesses and their counsel may be shown copies of the materials as

necessary to prepare the defense, but may not retain such copies without prior

permission of the Court.
    Case: 1:20-cr-00812 Document #: 26 Filed: 12/02/20 Page 2 of 4 PageID #:139




      3.     Nothing in this Order shall prevent defendants and defendants’ counsel

from disclosing, sharing or otherwise discussing the materials with the other

defendants and defendants’ counsel in this case.

      4.     Defendants, defendants= counsel, and authorized persons shall not copy or

reproduce the materials except in order to provide copies of the materials for use in

connection with this case by defendants, defendants’ counsel, and authorized persons.

Such copies and reproductions shall be treated in the same manner as the original

materials. Defendants, defendants= counsel, and authorized persons shall not disclose

any notes or records of any kind that they make in relation to the contents of the

materials, other than to authorized persons, and all such notes or records are to be

treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, defense counsel must

provide the authorized person with a copy of this Order.

      6.     Within 60 calendar days after the conclusion of all stages of this case,

including all appellate proceedings, all of the materials and all copies made thereof

shall be disposed of in one of three ways, unless otherwise ordered by the Court. The

materials may be (1) destroyed; (2) returned to the United States; or (3) retained in

defense counsel's case file. The Court may require a certification as to the disposition

of any such materials. In the event that the materials are retained by defense counsel,

the restrictions of this Order continue in effect for as long as the materials are so




                                           2
    Case: 1:20-cr-00812 Document #: 26 Filed: 12/02/20 Page 3 of 4 PageID #:140



maintained, and the materials may not be disseminated or used in connection with

any other matter without further order of the Court.

      7.     To the extent any material is produced by the United States to defendants

or defendants= counsel by mistake, the United States shall have the right to request the

return of the material and shall do so in writing identifying the reason for the request.

Once the United States has so requested the return of material, defendants and

defendants’ counsel will not show the material to anyone, including any potential

witness, and this period of non-disclosure will continue until the matter is resolved

by the parties or the Court. Within five days of the receipt of such a request from the

United States, defendants and/or defendants’ counsel shall either (a) notify the

United States in writing that they object to this request or (b) return all such material

if in hard copy, and in the case of electronic materials, shall certify in writing that all

copies of the specified material have been deleted from any location in which the

material was stored.

      8.     The restrictions set forth in this Order do not apply to documents that are

public record, including but not limited to, trial transcripts, documents that have been

received in evidence at other trials, or documents that are otherwise in the public

domain, and to documents that the defendants had in their respective possession,

custody or control before the indictment.

      9.     Intentional violation of this Order is punishable as a contempt, and may

result in the imposition of civil and criminal sanctions. However, nothing contained in


                                            3
    Case: 1:20-cr-00812 Document #: 26 Filed: 12/02/20 Page 4 of 4 PageID #:141



this Order shall preclude any party from applying to this Court for further relief or for

modification of any provision hereof.

      10.    Upon receiving this Order, defense counsel shall forthwith inform their

client of the contents of the Order, provide them with a copy of the Order, and ensure

themselves that their client fully understands the seriousness of any breaches of this

Order.

                                         ENTER:




                                         HARRY D. LEINENWEBER
                                         District Court Judge
                                         United States District Court
                                         Northern District of Illinois

Date: 12/2/2020




                                           4
